Citation Nr: 1331910	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for bilateral ear disability other than hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty from May 1944 to May 1946.   

This appeal comes before the Board of Veterans' Appeals (Board) from November 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appellant testified before the undersigned in a June 2013 videoconference hearing.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).


REMAND

The Veteran was last afforded a VA examination to determine the current degree of severity of his bilateral hearing loss in June 2012.  During the June 2013 hearing before the Board, the Veteran testified that his hearing loss disability had gotten worse since that time.  In light of the Veteran's credible statements that his hearing has worsened since his last examination, another examination must be afforded to accurately assess the current level of severity of his hearing loss disability.  

With respect to the low back claim, an addendum opinion should be requested from the examiner who performed the June 2012 VA examination to address the evidence of an in-service injury and the diagnosis of degenerative disc disease, status-post discectomy in June 2000.  With respect to the ear disability claim, based on the competent evidence of in-service ear infection, recurrent ear problems after service, and current ear disability (other than hearing loss), a VA examination is needed to determine the nature and etiology of the claimed ear disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the examiner. 

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by the VA examiner who performed the June 2012 examination of the Veteran's back.  The examiner should be requested to provide an addendum stating an opinion as to whether it is at least as likely as not (50 percent or better probability) that the low back disorder is etiologically related to service.  A rationale should be provided for any opinion expressed, with discussion of the competent evidence that the Veteran was thrown many feet as a result of an explosion and the diagnosis of degenerative disc disease, status-post discectomy in June 2000.  

If the examiner is unable to provide the required opinion, the examiner should explain why.  If the examiner is unable to provide the opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the required opinion; or whether the inability to provide the requested opinion is based on the limits of medical knowledge. 

If the June 2012 examiner is unavailable, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by another medical professional with sufficient expertise who should be requested to provide the requested opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and etiology of all ear disorders (other than hearing loss) present during the period of the claim.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

With respect to each ear disorder present during the pendency of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in or is otherwise etiologically related to the Veteran's service, to include the reported in-service ear infection.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

5.  The RO or the AMC should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



